              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JENNIFER A. HADSALL, Regional
 Director of Region 18 of the National
 Labor Relations Board, for and on
 behalf of the NATIONAL LABOR                       Case No. 20-CV-181-JPS-JPS
 RELATIONS BOARD,

                      Petitioner,                                  ORDER
 v.

 SUNBELT RENTALS INC.,

                      Respondent.


1.     INTRODUCTION

       For the purpose of clarity, the Court will provide a description of the

administrative process and the different “players” within the National

Labor Relations Board (“NLRB”), the agency relevant to this petition. The

NLRB has regional offices across the country where unions can file charges

alleging illegal behavior.1 The regional office will investigate the union’s

allegations and decide whether to issue a complaint. Once a complaint is

issued, the regional director will bring the case before an Administrative

Law Judge (“ALJ”) for a hearing. The ALJ issues a recommended decision,

which becomes final if the decision is not appealed. Appeals are considered

by the “Board,” the adjudicative body that decides unfair labor practice

cases brought before it. Under Section 160(j) of the National Labor Relations

Act, 29 U.S.C. §§ 151–169 (“Act”), a regional director can petition a district


       1 NATIONAL LABOR RELATIONS BOARD, https://www.nlrb.gov (last visited
July 29, 2020).



 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 1 of 24 Document 18
court for an injunction before the ALJ and/or the Board have made a

decision on the underlying administrative case.

       On February 6, 2020, Petitioner, Jennifer Hadsall, Regional Director

of Region 18 (“Director”), for and on behalf of the NLRB, filed a petition for

an injunction under Section 10(j) of the Act, 29 U.S.C. § 160(j), pending the

final disposition of the Director’s administrative complaints against

Respondent Sunbelt Rentals, Inc. (“Sunbelt”). (Docket #1). The matter

became fully briefed on March 12, 2020. (Docket #14 and #15). The

underlying administrative proceedings2 began in 2019, and two hearings

were held before ALJ Michael A. Rosas. (Docket #1 at 3–5). On May 13, 2020,

ALJ Rosas issued his decision finding that Sunbelt violated Section 8(a)(1),

Sections 8(a)(3) and 8(1), and Sections 8(a)(5) and (1) of the Act, 29 U.S.C. §

158. (Docket #16-1). ALJ Rosas’ decision is not binding on this Court, but it

does provide the Court with insight into what the Board may decide on the

underlying administrative cases. On May 18, 2020, the Director filed ALJ

Rosas’ decision, along with a letter requesting that the Court grant the

Section 10(j) injunction because the Director anticipates many more months

of administrative litigation before the Board’s final decision is made. (Id.)

       Upon consideration of the Director’s and Sunbelt’s submissions, the

administrative record, and ALJ Rosas’ decision, this Court will grant the

Director’s petition for an injunction under Section 10(j).




       2 Charges were filed by The International Union of Operating Engineers
Local 139, AFL-CIO through the NLRB regional office against Sunbelt Rentals, Inc.
in cases 18-CA-236643, 18-CA-238989, and 18-CA-247528.


                           Page 2 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 2 of 24 Document 18
2.     RELEVANT FACTS3

       Sunbelt operates equipment rental facilities throughout the United

States, some of which have unions and others do not. This case concerns the

Franksville, Wisconsin facility (“Facility”) and the maintenance workers

and drivers employed there. (Docket #15 at 5). In February 2018, the

maintenance workers and drivers filed a petition with the NLRB, seeking

representation from The International Union of Operating Engineers Local

139 (“Union”). When District Manager Bo Bogardus (“Bogardus”) became

aware of the union activity at the Facility, he began calling the Facilities’

Profit Center Manager (“PCM”), Katie Torgerson (“Torgerson”), daily and

started visiting the Facility on a daily basis, in contrast to his periodic visits

before. (Id.; Docket #16-1 at 3). While visiting, “Bogardus angrily and loudly

warned Torgerson and employees on more than five occasions that

[Sunbelt] would close the store if the Union organizing campaign

succeeded” and “just before the representation election, Torgerson asked

Bogardus if she was going to be fired. He said that the Union was ‘not

helping [her] cause.’” (Docket #16-1 at 3–4). On March 4, 2018, two days

before the election, Bogardus held a mandatory meeting and “expressed his

negative view of unions and discussed the ramifications of the election. He

told the employees that he had handled unions before and was going to

protect them from the Union because it was just interested in collecting

dues.” (Id. at 4). He concluded the meeting “with a warning that if the

Union won he would close the [Facility] and terminate its employees.” (Id.)




       The facts are largely taken from ALJ Rosas’ opinion, (Docket #16-1), as he
       3

presided over multiple days of hearings and was able to analyze the credibility of
witnesses and the weight of the evidence.


                           Page 3 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 3 of 24 Document 18
       The employees voted in favor of representation by the Union on

March 6, 2018, and the Board certified the results on March 13, 2018. (Docket

#16-1 at 4). A week later, Bogardus met with Regional Vice President Jason

Mayfield (“Mayfield”) to discuss changes to the management and

operations of the Facility. Bogardus proposed terminating the bargaining

unit employees at the Facility. (Id. at 6). On March 27, 2018, Bogardus fired

Torgerson and told her it was due in part to the “union vote.” (Id. at 7).

Bogardus began serving as the Facilities’ acting manager until a

replacement, Bryan Anderson (“Anderson”), was hired. (Id.; Docket #15 at

6).

       On March 29, 2018, the Union requested that Sunbelt start the

bargaining process and proposed dates in April. (Docket #16-1 at 7).

Sunbelt’s chief negotiator, Attorney Patricia Hill (“Hill”), told the Union on

April 3, 2018 that Sunbelt was too busy and not available on the April dates

proposed, but was available to meet on May 22, 2018. (Id.) The Union and

Sunbelt met only thirteen times between May 2018 and July 2019, less than

once per month. (Docket #15 at 6). The Union “repeatedly requested to meet

more frequently and on consecutive days, [Sunbelt] always refused,

contending that its negotiators were ‘too busy.’” (Id.) Sunbelt cancelled

three bargaining sessions as well, at least one of which did not need to be

cancelled.4 (Id.; Docket #16-1 at 13, 24). During negotiation sessions, Sunbelt



       4 Hill told the Union that the January 28, 2019 bargaining session would
need to be rescheduled because Bogardus had a court proceeding scheduled the
same day. Hill learned of the conflict on January 10th, but waited until the 17th to
tell the Union of the conflict. Additionally, Bogardus informed Hill on the 23rd
that he no longer had a conflict on the 28th. Hill did not inform the Union that the
session on the 28th no longer needed to be rescheduled or that the conflict no
longer existed. (Docket #16-1 at 13).


                           Page 4 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 4 of 24 Document 18
would take extended caucuses and delay the session to wait on another

negotiator. (Docket #15 at 6; Docket #16-1 at 8–15). Often, Sunbelt would

refuse to confirm tentative agreements in writing. (Id.) Additionally,

Sunbelt stated that it would not allow a “checkoff”5 agreement for Union

dues at the Facility, despite allowing it at Sunbelt facilities in other states.

(Docket #16-1 at 14). Importantly, Sunbelt refused to bargain over wage,

health insurance, and pension terms for four months. (Id. at 13–15, 26).

          After its ninth bargaining session with Sunbelt, the Union filed an

initial unfair labor practice charge with the NLRB on February 26, 2019,

alleging that Sunbelt had violated Sections 8(a)(1) and (5) of the Act by

“engaging in surface bargaining or otherwise bargaining in bad faith.” (Id.

at 14).

          Section 8 of the Act, 29 U.S.C. § 158, provides in relevant part that:

          (a) Unfair labor practices by employer
          It shall be an unfair labor practice for any employer—
              (1) to interfere with, restrain, or coerce employees in the
                  exercise of the rights guaranteed in section 157 of this
                  title;
              (2) to dominate or interfere with the formation or
                  administration of any labor organization or contribute
                  financial or other support to it: Provided, That subject
                  to rules and regulations made and published by the
                  Board pursuant to section 156 of this title, an employer
                  shall not be prohibited from permitting employees to
                  confer with him during working hours without loss of
                  time or pay;


        A checkoff agreement allows the employer to deduct the union
          5

membership dues from employees’ pay (with their consent) and pass the money
to the union in a lump sum, making collection easier for the union and the
employees. ENCYCLOPEDIA.COM, https://www.encyclopedia.com/social-sciences-
and-law/law/law/checkoff (last visited July 29, 2020).


                           Page 5 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 5 of 24 Document 18
          (3) by discrimination in regard to hire or tenure of
              employment or any term or condition of employment
              to encourage or discourage membership in any labor
              organization . . . ;
          (4) to discharge or otherwise discriminate against an
              employee because he has filed charges or given
              testimony under this subchapter;
          (5) to refuse to bargain collectively with the
              representatives of his employees, subject to the
              provisions of section 159(a) of this title.

29 U.S.C. § 158(a).

       On March 21, 2019, a Facility employee, Mariano Rivera (“Rivera”),

filed a petition to decertify the Union as the exclusive collective bargaining

representative of Sunbelt’s employees. (Docket #16-1 at 15). Rivera was

assisted by Anderson, who explained the decertification process and

helped fill out the form, including Rivera’s name and position, as well as

the date and time for the decertification election. (Id.) Anderson posted

copies of the petition in the break room, by the time clock, and by the shop

door. (Id.) However, the decertification election was stayed because of the

pending NLRB charges. (Id. at 16). In response to this, Bogardus asked Hill

“[i]f nothing changes between now and Monday when would you be able

to discuss a planning session for approaches to shedding ourselves of this

pariah called 139, [the Union.]” (Id.)

       On March 28, 2019, Anderson told other high up Sunbelt employees

that he was continuing to fish for information regarding the Facilities’

employees and the Union. (Id.) In late March, Anderson approached

employee Ramon Gutierrez (“Gutierrez”) in his work area and mentioned

that the paper was upon the wall and by the doors of the breakroom,

referring to the decertification petition. (Id.) Anderson approached


                           Page 6 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 6 of 24 Document 18
Gutierrez again in his work area in early April and stated that “if anyone

talked to him about anything related to the petition, especially

Romanowski, that he should report it to him because he was not going to

put up with it, ‘zero tolerance.’”6 (Id.) Gutierrez responded to Anderson by

joking “that if Romanowski told him anything about it, he would ‘sock

him,’ and they both laughed.” (Id.) Service Manager Christopher Pender

(“Pender”) was overheard telling employees in his office that it was futile

to support the Union because “the Union was never going to get in and it

was never going to happen.” (Id. at 17). On April 3, 2019, the Union filed

another charge against Sunbelt, alleging a violation of Section 8(a)(1), (3)

and (4) of the Act by interrogating bargaining unit employees regarding the

decertification process. (Id.)

       At the April 30, 2019 bargaining session, the Union tendered its

wage, health, pension, and dues checkoff proposals to Sunbelt and

requested that Sunbelt provide counterproposals. Sunbelt refused to

provide the counterproposals. (Id.) By the end of the session, Sunbelt

refused to propose any basic wage rates, rejected a dues checkoff, and

refused to modify its current pension and health benefits. (Docket #16-1 at

18). On June 5, 2019, the parties met to bargain again. The Union tendered

a comprehensive sign-off proposal which indicated the items that had been

tentatively agreed to and those that were still open. (Id.) Sunbelt reviewed

the proposal and stated that there were some items omitted and others that

were inaccurate; the Union asked Sunbelt to identify the missing articles in

writing, but Sunbelt refused. (Id. at 18–19). Gutierrez was fired on June 10,



       6Albert Romanowski (“Romanowski”) is a Facility mechanic who joined
the Union.


                           Page 7 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 7 of 24 Document 18
2019 for a rule violation. (Id. at 4). Jamie Smith (“Smith”), a Facility

employee and member of the Union’s negotiating team, was fired on July

1, 2019 after he failed to take a safety quiz. (Id. at 6). The July 9, 2019

bargaining session ended quickly after the Union brought up the

termination of Smith. (Id. at 19). On July 16, 2019, the Union filed more

charges, alleging that Sunbelt violated “Sections 8(a)(3), (4), (5) and (1) for

its retaliatory discharges of Smith and Gutierrez because they engaged in

union activities and filed charges, and without providing the Union with

notice and affording it an opportunity to bargain over their discharge.” (Id.)

       Around August 5, 2019, Mayfield decided, without documenting his

reasons, that the Facility would be reorganized into a “will-call” store that

carried only small equipment for pick up by customers. (Id. at 19). The

remaining two Union employees at the Facility would be laid off because

the store would no longer need mechanics and drivers. (Id.) At the time of

Mayfield’s decision, the Facility’s total revenue for June and July had

increased over the corresponding period in 2018. (Id. at 19–20). On August

7, 2019, Mayfield informed the Union that the August 8th bargaining

session would be used “for bargaining the impact for a reorganization at”

the Facility. (Id. at 20). At the bargaining session, Mayfield told the Union

that the Facility was being converted to a will-call location and would not

require the services of the two Union mechanics. (Id.) The Union did not

challenge the decision to reorganize and eliminate the bargaining unit, but

instead focused on the effects of the layoffs. (Id.) Sunbelt followed through

and laid off the remaining two Union mechanics on August 8th and 10th.

(Id. at 21). Sunbelt informed the employees that they were eligible for rehire,

but that they would need to go through the standard application process

instead of transferring to other facilities. (Id.)


                           Page 8 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 8 of 24 Document 18
       Despite Sunbelt stating that it was going to convert the Facility and

would no longer need the services of the Union mechanics, the Facility

continued to do most of the same work that would have been done by the

terminated mechanics. (Id. at 22). Between August 19, 2019 and November

2019, employees at the Facility continued to perform maintenance work in

and outside the shop on large pieces of equipment. (Id. at 22; Docket #15 at

8). In some instances, Sunbelt contracted repair jobs to non-union

employees from nearby facilities in Wisconsin and to third-party

contractors. (Id.) Further, Pender was required to perform more

maintenance work after Sunbelt terminated the Union mechanics. This

resulted in much longer hours, in which he still could not get everything

done. Eventually, Pender transferred to a mechanic position at a different

facility in Wisconsin. (Docket #16-1 at 22–23). Importantly, Sunbelt’s

revenue, which had been increasing in June and July, decreased

dramatically in August and September, after the reorganization. (Id. at 23).

3.     LEGAL STANDARD

       Section 10(j) of the Act authorizes a district court to enter “just and

proper” injunctive relief pending the final disposition of an unfair labor

practices claim by the Board. See 29 U.S.C. § 160(j); Harrell ex rel. N.L.R.B. v.

Am. Red Cross, Heart of Am. Blood Servs. Region, 714 F.3d 553, 556 (7th Cir.

2013). “An injunction granted under [§] 10(j) is an ‘extraordinary remedy’

and should be granted only in those situations in which effective

enforcement of the Act is threatened by delay in the Board's dispute

resolution process.” Lineback v. Irving Ready-Mix, Inc., 653 F.3d 566, 570 (7th

Cir. 2011) (citing Bloedorn v. Francisco Foods, Inc., 276 F.3d 270, 297 (7th Cir.

2001)). Congress enacted § 10(j) as part of the Labor Management Relations

Act of 1947 (Taft-Hartley Act) to address cases in which Board procedures


                           Page 9 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 9 of 24 Document 18
can take so long that the Board's remedies become ineffective. See Kinney v.

Pioneer Press, 881 F.2d 485, 487–88 (7th Cir. 1989) (reviewing legislative

history of § 10(j) and companion provision for preliminary injunctions

against unions in § 10(l)). “The goal is to protect the integrity of the

collective bargaining process and to preserve the Board’s power to provide

effective remedies for violations despite the ‘notoriously glacial’ pace of

Board proceedings.” Irving Ready-Mix, 653 F.3d at 570.

       The court must consider “the lack of an adequate remedy at law, the

balance of potential harms posed by the denial or grant of interim relief, the

public interest, and the petitioner’s likelihood of success on the merits of its

complaint.” Bloedorn, 276 F.3d at 286. The Director will be entitled to interim

relief when:

       (1) the Director has no adequate remedy at law;
       (2) the labor effort would face irreparable harm without
       interim relief, and the prospect of that harm outweighs any
       harm posed to the employer by the proposed injunction;
       (3) “public harm” would occur in the absence of interim relief;
       (4) the Director has a reasonable likelihood of prevailing on
       the merits of his complaint.

Id. The Director “bears the burden of establishing the first, third and fourth

of these circumstances by a preponderance of the evidence.” Id. “The

second prong is evaluated on a sliding scale: The better the Director’s case

on the merits, the less its burden to prove that the harm in delay would be

irreparable, and vice versa.” Lineback v. Spurlino Materials, LLC, 546 F.3d 491,

500 (7th Cir. 2008) (citing Bloedorn, 276 F.3d at 286–87).

       In evaluating the likelihood of success, it is not the court’s

responsibility “to rule on the merits of the Director’s complaint; that is the

Board’s province. The court’s inquiry is confined to the probability that the


                          Page 10 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 10 of 24 Document 18
Director will prevail.” Bloedorn, 276 F.3d at 287 (emphasis in original). “A

district court need only find that the Director has some chance of

succeeding on the merits before the Board.” Harrell, 714 F.3d at 556

(quotations and citations omitted). When an ALJ has made a decision

regarding the underlying administrative proceedings after presiding over

the merits hearing, the court can use the ALJ’s factual and legal

determinations as “a useful benchmark against which the Director’s

prospects of success may be weighed.” Id. at 288. The court will “give some

measure of deference to the view of the ALJ” in determining the likelihood

of success. Spurlino Materials, 546 F.3d at 502.

4.     ANALYSIS

       4.1     Adequacy of Remedy at Law and Irreparable Harm

       Section 10(j) relief is an extraordinary remedy to be granted only in

“those situations in which the effective enforcement of the NLRA is

threatened by the delays inherent in the NLRB dispute resolution process.”

Bloedorn, 276 F.3d at 286. “In § 10(j) cases, the ‘adequate remedy at law’

inquiry is whether, in the absence of immediate relief, the harm flowing

from the alleged violation cannot be prevented or fully rectified by the final

Board order.” Am. Red Cross, 714 F.3d at 557. However, it is widely accepted

that the longer the employer avoids bargaining with the union, the more

likely it is that participation in the union will be chilled and that the union

will not be able to be effective in its representation. Id. at 299; N.L.R.B. v.

Electro-Voice, Inc., 83 F.3d 1559, 1573 (7th Cir. 1996). “This risk is particularly

true in cases involving fledgling unions, where the passage of time is

especially critical.” Spurlino Materials, 546 F.3d at 501.

       In this case, Sunbelt’s actions have essentially quashed the

employees’ ability to form a union and negotiate. It is clear that the Facility


                           Page 11 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 11 of 24 Document 18
employees knew of Sunbelt’s animosity towards unions and the employees;

Bogardus and Pender both voiced their animus towards unions and told

employees that if the Union prevailed there would be problems. (Docket

#16–1 at 3–4, 16–19). Further, the employees that did join the Union were

terminated during the negotiation period. (Id.) The Union is undeniably a

“fledgling union,” as it had less than 10 members and was in the

preliminary stages of organization. The Seventh Circuit in Electro-Voice

provided the following informative analysis:

       As time passes the likelihood of union formation diminishes,
       and the likelihood that the employees will be irreparably
       deprived of union representation increases. The
       “dischargees” will seek, and obtain, new employment. Their
       search may require them to move, or may lead them to a
       preferable job. Meanwhile, the employees remaining at the
       plant know what happened to the terminated employees, and
       fear that it will happen to them. The union’s position in the
       plant may deteriorate to the point that effective organization
       and representation is no longer possible. As time passes, the
       benefits of unionization are lost and the spark to organize is
       extinguished. The deprivation to employees from the delay in
       bargaining and the diminution of union support is
       immeasurable. That loss, combined with the likelihood that
       the Board’s ability to rectify the harm is diminishing with
       time, equals a sufficient demonstration of irreparable harm to
       the collective bargaining process. For the same reasons we
       conclude that there is no adequate remedy at law.

Electro-Voice, Inc., 83 F.3d at 1573 (internal citations omitted). The Union’s

position to negotiate has been drastically reduced by Sunbelt’s actions and

while waiting for the Board’s decision. Without a § 10(j) injunction, the

harm may be irreparable–not only because time is passing, but also because

the employees saw the aggressive actions taken by Sunbelt against the

Union and Union employees.



                          Page 12 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 12 of 24 Document 18
       Sunbelt argues that there is an adequate remedy at law for the

Director because there are no employees presently in the bargaining unit

and the Director’s concerns will not impact newly hired unit employees

before or after the Board makes its decision. (Docket #14 at 7). The Court is

not persuaded by Sunbelt’s arguments. The employees at the Facility saw

how Sunbelt dealt with the Union and the employees who wanted to be

represented by the Union. It seems illogical to say that there is an adequate

remedy at law when a company terminates all of the union represented

employees before the Board makes a decision on the pending NLRB

charges. “[T]he discharge of active and open union supporters risks a

serious adverse impact on employee interest in unionization and can create

irreparable harm to the collective bargaining process.” Frankl v. HTH Corp.,

650 F.3d 1334, 1363 (9th Cir. 2011).

       Additionally, Sunbelt states that the Director has already taken too

long for there to be a risk of irreparable harm by waiting for the Board to

make its final decision. (Docket #14 at 8–9). However, the seven-month

period between when the most recent charge against Sunbelt was filed and

when the Director sought the § 10(j) injunction is not long enough to defeat

the injunction request. None of the cases cited by Sunbelt to support its

argument involve § 10(j) injunctions. (Docket #14 at 9 n.2). In contrast, the

Director has cited several cases that granted § 10(j) injunctions with longer

periods of time before filing for a § 10(j) injunction. See Spurlino Materials,

546 F.3d at 491 (nine-months); Bloedorn, 276 F.3d at 299 (two years); Frankl,

650 F.3d at 1363 (three years); Overstreet v. El Paso Disposal, L.P., 625 F.3d

844, 850, 856 (5th Cir. 2010) (nineteen months); Muffley v. Spartan Mining

Co., 570 F.3d 534, 544–45 (4th Cir. 2009) (eighteen months); Hirsch v. Dorsey

Trailers, 147 F.3d 243, 248–49 (3d Cir. 1998) (fourteen months). Therefore,


                          Page 13 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 13 of 24 Document 18
the seven-month delay is nothing unusual for § 10(j) injunction cases and is

not persuasive in this case.

       In balancing the potential irreparable harm of granting and not

grating the injunctive relief, the balance goes in favor of the Director. As

discussed above, the Director has shown that without injunctive relief,

irreparable harm may occur. In contract, Sunbelt has not presented any

evidence that granting the § 10(j) injunctive relief would cause Sunbelt

irreparable harm. (Docket #14 at 9–10). Thus, like the Seventh Circuit in

Electro-Voice, this Court finds that the Director does not have an adequate

remedy at law and, that without a § 10(j) injunction, the labor effort will

suffer an irreparable harm.

       4.2     Public Harm

       “The interest at stake in a § 10(j) proceeding is the public interest in

the integrity of the collective bargaining process.” Am. Red Cross, 714 F.3d

at 557. The public interest is furthered in part by ensuring that “an unfair

labor practice will not succeed because the Board takes too long to

investigate and adjudicate the charge.” Electro-Voice, 83 F.3d at 1574.

       The Director has come forward with evidence in this case that

Sunbelt has engaged in unfair labor practices and that there is a substantial

risk that those practices will achieve their unlawful goal of quelling union

activity without injunctive relief. To the contrary, there is no reason to

believe that injunctive relief would have any public cost. “The public

interest is harmed when the Board’s remedial powers under the NLRA lose

their effectiveness with the passage of time.” Lineback v. Printpack, Inc., 979

F.Supp. 831, 847 (S.D. Ind. 1997). Therefore, the public interest favors

injunctive relief in this case.




                           Page 14 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 14 of 24 Document 18
       4.3    Reasonable Likelihood of Success on the Merits

       The Court recognizes that it “has no jurisdiction to pass on the merits

of the underlying case before the Board,” Electro-Voice, 83 F.3d at 1567, and

that the district court’s analysis “should not be taken as a finding in favor

of the Director on the merits.” Id. at 1570. At the same time, Electro-Voice

and other cases require this Court to evaluate, on a preliminary basis, the

Director’s likelihood of succeeding on the merits of these charges. This

Court considers the likelihood of success on the merits only for the purpose

of deciding whether injunctive relief is warranted. After a review of the

briefings, evidence, record, and ALJ Rosas’ decision, the Court must

conclude that the Director has made a “better than negligible” showing that

it is likely to succeed on the merits of the unfair labor practices charges. Id.

at 1568.

              4.3.1   Likelihood of Success on Showing Sunbelt Violated
                      Section 8(a)(5) of the Act

       The Director has alleged that Sunbelt has violated Section 8(a)(5) in

three ways: first, by failing to meet at reasonable times for collective-

bargaining negotiations; second, by refusing to discuss wages; and third,

by engaging in negotiations without an intent to reach an agreement.

       Regarding the first allegation, Section 8(d) of the Act requires the

employer and the representative of the employees to meet at reasonable

times. 29 U.S.C. § 158(d). A party’s refusal to meet at reasonable times

violates Section 8(a)(5). In determining this issue, the Board will consider

the “totality of the circumstances” including the overall frequency of

bargaining sessions, whether the union has requested to meet more

frequently, whether the employer has cancelled bargaining sessions, and

any justifications offered by the employer for its failure to meet. See Garden


                          Page 15 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 15 of 24 Document 18
Ridge Mgmt., Inc., 347 NLRB 131, 132 (2006); People Care, Inc., 327 NLRB 814,

825–26 (1999); Calex Corp., 322 NLRB 977, 977–78 (1997), enforced, 144 F.3d

904 (6th Cir. 1998); Bryant & Stratton Bus. Inst., 321 NLRB 1007, 1042 (1996).

The Board has routinely found that meeting only once a month does not

satisfy the duty to bargain. See Garden Ridge, 347 NLRB at 132 (20 bargaining

sessions over 11 months violated the Act); Calex Corp., 322 NLRB at 977 (20

sessions over 15 months violated the Act). Additionally, being “busy” isn’t

a legally sufficient reason for not meeting more frequently. “The fact that

Respondent ‘had a business to run’ or that [employer counsel] was a ‘busy

and successful lawyer’ has not been found by the Board or the courts to

allow an employer to evade its statutory obligations to meet at reasonable

times.” Bryant & Stratton, 321 NLRB at 1042.

       In this case, Sunbelt only agreed to meet thirteen times over a fifteen-

month period. (Docket #15 at 6). The Union “repeatedly requested to meet

more frequently and on consecutive days, [Sunbelt] always refused,

contending that its negotiators were ‘too busy.’” (Id.) Sunbelt cancelled

three bargaining sessions as well, at least one of which did not need to be

cancelled. (Id.; Docket #16-1 at 13, 24). Thus, the Court finds that the

Director has a better than negligible chance of establishing that Sunbelt

violated Section 8(a)(5) of the Act by failing to meet at reasonable times for

collective bargaining negotiations.

       Regarding the second allegation, Section 8(d) states that the parties

must “confer in good faith with respect to wages, hours, and other terms

and conditions of employment.” 29 U.S.C. § 158(d). The Board has held that

a party violates Section 8(a)(5) when it refuses to bargain over certain

mandatory subjects or delays bargaining over mandatory subjects until the

parties reach agreement on other subjects. John Wanamaker Phila., 279 NLRB


                          Page 16 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 16 of 24 Document 18
1034, 1034–35 (1986); Adrian Daily Tele., 214 NLRB 1103, 1110–12 (1974)

(holding that a party’s refusal to discuss economic issues until non-

economic issues were resolved violated the Act).

       In this case, Sunbelt refused to bargain over wage, health insurance,

and pension terms for four months, despite the Union bringing it up

consistently. (Docket #16-1 at 13–15, 26). The Court finds that the Director

has a better than negligible chance of establishing that Sunbelt violated

Section 8(a)(5) of the Act by refusing to discuss wages.

       Lastly, regarding the third allegation, to determine whether an

employer has engaged in overall surface bargaining, it is necessary to

examine the totality of the employer’s conduct, including its actions at and

away from the bargaining table. Overnite Transp. Co., 296 NLRB 669, 671

(1989), enforced, 938 F.2d 815 (7th Cir. 1991); Mid-Continent Concrete, 336

NLRB 258, 259 (2001), enforced sub nom., NLRB v. Hardesty Co., 308 F.3d 859

(8th Cir. 2002). The Board has considered factors including:

       (1) Refusing to meet on a regular basis with the union and
       engaging in other dilatory tactics. Regency Serv. Carts, 345
       NLRB 671, 672–73 (2005) (unlawful for employer to refuse to
       meet less than once per month, cancel numerous sessions,
       routinely show up late and end sessions early over union
       objection); Bryant & Stratton, 321 NLRB at 1042.
       (2) Refusing to consider union proposals, without
       explanation. John Ascuaga’s Nugget, 298 NLRB 524, 550 (1990),
       enforced in rel. part sub nom., Sparks Nugget v. NLRB, 968 F.2d
       991 (9th Cir. 1992); Regency Serv. Carts, 345 NLRB at 673.
       (3) Refusing, without justification, to agree to a dues-checkoff
       provision. CJC Holdings, Inc., 320 NLRB 1041, 1046–47 (1996);
       Chester Cty. Hosp., 320 NLRB 604, 622 (1995).
       (4) Undermining and denigrating the union in its
       communications with employees. Mid-Continent Concrete, 336
       NLRB at 261.


                          Page 17 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 17 of 24 Document 18
       In this case, the Director has a better than negligible chance of

showing that Sunbelt engaged in surface bargaining, with no intent to reach

an agreement, based on Sunbelt’s conduct outside and inside the

bargaining sessions. As laid out in Section 2, supra, Bogardus openly

expressed negative views on unions and told employees that if the Union

won, Sunbelt would close the Facility and terminate the employees. (Docket

#16-1 at 4). Within a week of the vote on the Union, Sunbelt employees met

to discuss terminating unit employees at the Facility. (Id. at 6). On March

27, 2018, Bogardus fired Torgerson and told her it was due in part to the

“union vote.” (Id. at 7).

       As to negotiations, Sunbelt delayed having the first bargaining

session and met less than once per month. During negotiation sessions, on

multiple occasions, Sunbelt would take extended caucuses and delay the

session to wait another negotiator. (Docket #15 at 6; Docket #16-1 at 8–15).

Often, Sunbelt would refuse to confirm tentative agreements in writing.

(Id.) Additionally, Sunbelt stated that it would not allow a checkoff

agreement for Union dues at the Facility, despite allowing it at Sunbelt

facilities in other States. (Docket #16-1 at 14). Importantly, Sunbelt refused

to bargain over wage, health insurance, and pension terms for four months.

(Docket #16-1 at 13–15, 26). Finally, on June 5, 2019, when Sunbelt reviewed

the Union’s proposal and stated that there were some items omitted and

others that were inaccurate, the Union asked Sunbelt to identify the missing

articles in writing, but Sunbelt refused. (Id. at 18–19). Thus, it is clear that

the Director has a better than negligible chance of establishing that Sunbelt

violated Section 8(a)(5).




                          Page 18 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 18 of 24 Document 18
              4.3.2   Likelihood of Success on Showing Sunbelt Violated
                      Section 8(a)(1) of the Act

       The Director argues that the evidence demonstrates a strong

likelihood of success in showing that Sunbelt, through Pender and

Anderson, unlawfully threatened and interrogated Facility employees in

the spring of 2019 in violation of Section 8(a)(1). (Docket #15 at 14). When

evaluating if the questioning of employees amounts to unlawful

interrogation:

       the Board considers the totality of the circumstances,
       including whether the employee is an open and active union
       supporter, whether there is a history of employer antiunion
       hostility or discrimination, the nature of the information
       sought, the position of the questioner in the company
       hierarchy, and the place and method of interrogation. See
       Rossmore House, 269 NLRB 1176, 1178 n. 20 (1984), affd. sub
       nom. HERE Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).

(Docket #16-1 at 27). Further, the Board has held that questioning an

employee regarding their knowledge of a decertification petition can

violate the Act, especially if the questioning individual is a high-ranking

manager and starts the conversation. Ernst Home Ctrs., Inc., 308 NLRB 848,

855 (1992) (supervisor asking employee if he had heard of recently filed

decertification petition violated Act).

       Sunbelt managers Pender and Anderson both engaged in conduct

that likely violated Section 8(a)(1). Specifically, in March and April 2019,

Anderson, a manager, approached subordinate Gutierrez in his work area

and talked to him about the decertification petition and asked Gutierrez to

tell Anderson if other employees talked to Gutierrez about anything related

to the petition. (Docket #16-1 at 16). Additionally, employee Smith

overheard Pender telling employees in his office that it was futile to support



                          Page 19 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 19 of 24 Document 18
the union because “the union was never going to get in and it was never

going to happen.” (Id. at 17). Pender was showing employees the animus

towards the Union and discouraged employees from joining the Union.

Based upon these facts, this Court finds that the Director has a better than

negligible chance of showing that Sunbelt violated Section 8(a)(1) of the Act.

              4.3.3   Likelihood of Success on Showing Sunbelt Violated
                      Section 8(a)(3) of the Act

       Section 8(a)(3) prohibits an employer from taking adverse action

against an employee in order to discourage union activities. 29 U.S.C. §

158(a)(3); Huck Store Fixture Co. v. N.L.R.B., 327 F.3d 528, 533 (7th Cir. 2003).

The burden shifting analysis for determining whether an employer violated

Section 8(a)(3) is provided in Wright Line, a Div. of Wright Line, Inc., v.

Lamoureux, 251 NLRB 1083 (1980). First, the Director must demonstrate that

antiunion animus was a “substantial or motivating factor” in the

employer’s decision to take adverse action against the employees. Huck

Store Fixture Co., 327 F.3d at 533. “Antiunion animus is established by

showing that the employees were engaged in union activities, that the

employer knew of and harbored animus toward the union activities, and

there was a causal connection between the animus and the implementation

of the adverse employment action.” Id. (citing NLRB v. Clinton Elec. Corp.,

284 F.3d 731, 738 (7th Cir. 2002)). If the first step is met, then the burden

shifts to the employer. The employer must show that it would have taken

the adverse action regardless of the employees’ unionization efforts. Id. The

Board will then determine whether the employer’s proffered reason did not

exist or was not relied upon. Id.

       In this case, the Director has made a strong showing that Sunbelt

violated Section 8(a)(3). It is undisputed that the mechanics terminated


                          Page 20 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 20 of 24 Document 18
were involved in union activity and that Sunbelt knew about that activity.

Further, there is ample evidence that Sunbelt harbored antiunion animus;

as stated above, Bogardus openly expressed negative views on unions and

told employees that if the Union won, Sunbelt would close the Facility and

terminate the employees. (Docket #16-1 at 4). The record shows that Sunbelt

did exactly what it threatened to do and terminated Union employees. (Id.

at 6). Bogardus fired Torgerson in part because of the “union vote.” (Id. at

7). Further, all Facility Union employees were fired by August 10, 2019.

       Pursuant to the burden shifting analysis, the Court next turns to the

employer, Sunbelt, to assess the justification offered for firing all the

members of the bargaining unit. Sunbelt states that the Director failed to

establish the presence of antiunion animus and that the Director cannot

demonstrate that Sunbelt’s reason for reorganizing the Facility is merely a

pretext. (Docket #14 at 13). The Court finds that Sunbelt’s arguments are not

persuasive. As discussed above, the Director is likely to succeed on showing

that there was strong antiunion animus. As for Sunbelt’s reason for

reorganization, the Court finds ALJ Rosas’ opinion on this matter

persuasive. Sunbelt continued to do many of the same activities at the

Facility after terminating the Union mechanics, demonstrating a continued

need for the employees that it fired. Additionally, Sunbelt was making

more revenue than the year prior and ended up losing money after the

Union mechanics were terminated and the Facility was reorganized.

(Docket #16-1 at 29–30). Sunbelt “failed to demonstrate how its alleged

losses would be remedied by the elimination of the three bargaining unit

employees at the [Facility], especially when it also claimed that the union

activity also adversely affected the other Wisconsin [profit centers].” (Id. at

30). Thus, the Court finds that the Director has a better than negligible


                          Page 21 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 21 of 24 Document 18
chance of succeeding on its allegation that Sunbelt violated Section 8(a)(3)

when it terminated the bargaining unit employees.

5.     CONCLUSION

       The Court, upon consideration of the Director’s and Sunbelt’s

briefing, the administrative record, and ALJ Rosas’ decision, finds that there

is a likelihood that the Director will, in the underlying Board proceeding in

Board Cases 18-CA-236643, 18-CA-238989, and 18-CA-247528, establish

that Sunbelt has engaged in, and is engaging in, acts and conduct in

violation of Section 8(a)(1), (3) and (5) of the Act, and that such acts and

conduct will likely be repeated or continued unless enjoined. 29 U.S.C. §§

158(a)(1), (3), (5) and 152(6), (7). Thus, this Court will grant the petition for

an injunction under Section 10(j).

       Accordingly,

       IT IS ORDERED that the Director’s petition for injunctive relief

under Section 10(j), (Docket #1), be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that pending final disposition of the

matters pending before the Board, this injunction shall enjoin and restrain

Sunbelt, its officers, agents, servants, employees, attorneys, and all persons

acting in concert or participation with it or them as follows:

       1. Enjoining and restraining Respondent from:

              a. Refusing to bargain in good faith with the International
                 Union of Operating Engineers Local 139, AFL-CIO (the
                 Union) in the following unit: all full-time and regular part-
                 time mechanics, drivers, and foremen, employed by
                 Respondent at profit center 776 in Franksville, Wisconsin,
                 excluding all other employees, clerical staff, salespeople,
                 managers, guards, and supervisors, as defined in the Act;
              b. Refusing to meet at reasonable dates and times for
                 bargaining;


                           Page 22 of 24
 Case 2:20-cv-00181-JPS Filed 08/07/20 Page 22 of 24 Document 18
          c. Refusing to bargain about wages, a mandatory subject of
             bargaining;
          d. Making unilateral changes in terms and conditions of
             employment of the unit employees without first providing
             notice to the Union and bargaining in good faith to
             agreement or impasse, including by transferring
             bargaining unit work, assigning bargaining unit work to
             individuals who are not in the bargaining unit, or laying
             off members of the bargaining unit;
          e. Discriminating against employees in order to discourage
             union or protected concerted activity, including taking
             any measures to eliminate the bargaining unit such as
             transferring the work of the bargaining unit, assigning
             bargaining unit work to individuals who are not in the
             bargaining unit, or laying off bargaining unit members;
             and
          f. In any other manner interfering with, restraining or
             coercing employees in the exercise of their Section 7 rights.
             29 U.S.C. § 157.

     2. Ordering and directing Respondent, pending final Board
        adjudication to:
          a. Recognize the Union as the exclusive collective-
             bargaining representative of the employees in the unit
             defined above in paragraph 1(a);
          b. Within five (5) days of the issuance of this Order, bargain
             collectively and in good faith with the Union as the
             exclusive representative of the employees in the Unit with
             respect to wages, hours and other terms and conditions of
             employment;
          c. On request, bargain in good faith with the Union on a
             schedule providing for good-faith bargaining for not less
             than 24 hours per month and 6 hours per bargaining
             session, or other schedule to which Respondent and Union
             have mutually agreed to, until they reach a complete
             collective-bargaining agreement or a good-faith impasse
             in bargaining;



                          Page 23 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 23 of 24 Document 18
           d. Within fifteen (15) days of the issuance of this Order,
              restore the bargaining unit work to the status quo that
              existed on August 5, 2019, including by transferring unit
              work back to the Franksville facility, restoring bargaining
              unit positions and assigning bargaining unit work to unit
              employees;
           e. Within five (5) days of the issuance of this Order, post
              copies of this Order at its Franksville, Wisconsin facility,
              in all places where notices to employees are normally
              posted and maintain those postings during the Board’s
              administrative proceeding free from all obstructions and
              defacements and grant all employees free and unrestricted
              access to said postings;
           f. Within ten (10) days of the issuance of this Order, hold a
              mandatory meeting or meetings through video
              conference, on work time with the above unit of
              employees, scheduled to ensure the widest possible
              participation, at which the Order is to be read to the
              employees by a responsible management official in the
              presence of a Board Agent, or at Respondent’s option, by
              a Board Agent in that official’s presence; and
           g. Within fifteen (15) days of the issuance of this Order, file
              with this Court and serve upon Petitioner a sworn
              affidavit from a responsible official describing with
              specificity the manner in which Respondent has complied
              with the terms of the Court’s decree, including the
              locations of the posted documents and the date and time
              that the Order was read to employees.

     Dated at Milwaukee, Wisconsin, this 7th day of August, 2020.

                                BY THE COURT:



                                ____________________________________
                                J. P. Stadtmueller
                                U.S. District Judge




                          Page 24 of 24
Case 2:20-cv-00181-JPS Filed 08/07/20 Page 24 of 24 Document 18
